DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments 
The amendment filed 04/20/2022 (hereafter “the amendment”) has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation " when viewed in a transverse plane that extends through the proximal end of the spring member, the distal end of the spring member, and the inner face of the upper wall; " in lines 27-30, it is unclear what “transverse plane” applicant is referring to and applicant does not show the transverse plane that extends through the proximal end, the distal end and the inner face of the upper wall. For purpose of examination the limitation of “transverse plane“ will be interpreted as spring member being curved with respect to the distal end, the proximal end and the inner face of the upper wall. 
Claim 4 recites the limitation " when viewed in a transverse plane that extends through the proximal end of the spring member, the distal end of the spring member, and the inner face of the upper wall; " in lines 2-4 is unclear what “transverse plane” applicant is referring to and applicant does not show the transverse plane that extends through the proximal end, the distal end and the inner face of the upper wall. For purpose of examination the limitation of “transverse plane “will be interpreted as spring member being curved with respect to the distal end, the proximal end and the inner face of the upper wall.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faragher (US20160251127A1), in view of Brunson (US8474634B1), in view of Piscopo (US20160159533A1), and in further view of Lebon (US20190344938A1).

Regarding claim 1, as best understood on the 35 U.S.C. 112(b) issue identified above, Faragher teaches a safety-cap for a container (“child-resistant closures for containers”-0001), including:
	a cap assembly coupled with the finish to close the opening into the interior space, the cap assembly (Fig. 4 shows outer cap 15 and Fig. 5 show the inner cap 25 that would be the cap assembly once assemble that would “the completed closure may be screwed onto the finish of a container”-0056) including:
		an outer cap including an outer wall(Fig. 3 outer cap 15 including sidewall/cylindrical skirt 17), a first end of the outer wall enclosed by an upper wall(Fig. 3 first end of the sidewall 17 includes top panel 16), a spring member extending from an inner face of the upper wall(Fig.4 spring members 18 extending from inner face of top panel 16);
		an inner cap nested within the outer cap(Fig. 5 inner cap 25 nests within the outer cap 15), the inner cap including an outer cylindrical wall with an inner thread configured to engage with the thread of the finish(Fig. 6 inner cap 25, “The interior of the depending skirt 27 is provided with a screw thread 28 for engagement with a threaded neck finish of a container.”-0046), a first end of the outer cylindrical wall enclosed by a transverse wall (Fig.5 inner cap 25 includes top panel 26 on the first end); a seal, the seal positioned within the inner cap between the transverse wall and the upper rim of the finish (“A sealing disk (not shown) may be provided in the inner cap 25 and will be trapped between the upper portion of the finish and the lower portion of the top panel of the inner cap 25.”-0055 for further reference of “the seal” See fig.18 for “sealing disk” 140 inside the inner cap 125 in another embodiment of this invention); 
		an upward projection on the first end of the inner cap and a downward projection on the first end of the outer cap(Fig. 5 shows drive projections 34 on the first end of inner cap and fig. 4 shows drive lungs 19 on the first end of the outer cap);
		wherein the inner cap is rotatable with respect to the outer cap(Once assembled the inner cap and outer cap will be rotatable with respect to each other, “said outer cap loosely generally encompassing said inner cap to allow relative rotary and axial movement there between,”-abstract) and the spring member engages with an upper face of the transverse wall to bias the transverse wall of the inner cap away from the upper wall of the outer cap(Fig. 11 the spring members 18 to drivingly engage the ratchet lugs 29 of inner cap 25 to keep the inner cap top panel 26 away from upper wall of outer cap 16);
		wherein the spring member comprises a proximal end attached with the inner face of the upper wall and a distal end extending away from the proximal end in a first circumferential direction (See annotated fig. 12 of Faragher for proximal end attached to the inner face of outer cap 18 to and distal end extending away for the proximal end); 
		wherein the spring member is curved from the proximal end towards the distal end when viewed in a transverse plane that extends through the proximal end of the spring member, the distal end of the spring member, and the inner face of the upper wall; (Fig. 4 0038- “The fingers are curved along their length with generally the same radius of curvature as the sidewall 17.”, since the refence teaches that fingers are curved as same as the curvature of sidewall so the plane that would extends from the proximal, distal end and the inner face of the upper wall  the fingers would be curved along that plane with respect to distal, proximal and the inner face as the same curvature as the sidewall); 
		wherein the transverse wall includes a ramp, the ramp including a slope and an end face(Fig.5 top panel 26 includes ramp-type lungs 29 which includes a slope and an end face(see annotated fig. 5 of Faragher)), the slope raised above the upper face of the transverse wall(See Fig. 5 inclined ramp portion 30 above the upper face of the top panel 26) and extending away from the end face in the first circumferential direction( Fig. 12 and annotated fig. 5 of Faragher Ramp portion 30 extends from the end face in the first direction) 
		wherein the ramp is aligned with the distal end of the spring member such that rotation of the outer cap relative to the inner cap in the first circumferential direction engages the distal end of the spring member with the end face of the ramp (Fig. 11 shows the ramp type lungs 29 is aligned with the distal end of the spring member 18 when rotated in the clockwise direction which engages the distal end of the spring member with the end of the ramp type lung 29-see 0056) and rotation of the outer cap relative to the inner cap in a second circumferential direction, opposite the first circumferential direction, passes the distal end of the spring member over the slope of the ramp(When rotation of the outer cap 15 is in the opposite direction(counter clockwise) the spring member’s 18 distal end slips over the ramp type lung 29-see 0058); 
		wherein rotation of the cap assembly in the first direction tightens engagement of the thread with the inner thread (When closure is rotated clockwise it may be screwed onto the finish of the container, which would require the utilization of inner thread 28, “The user may then screw the closure back onto the container finish utilizing the driving engagement of the springs 18 and the ratchet lugs 29”-0065) and  rotation of the cap assembly in the second direction loosens engagement of the thread with the inner thread(Only when closure is rotated in the unscrewing direction the inner closure member would unthread from the container. See 0002); 
		wherein the inner cap is movable within the outer cap along a longitudinal axis relative to the outer cap (“said outer cap loosely generally encompassing said inner cap to allow relative rotary and axial movement there between”-abstract); 
		wherein the outer wall of the outer cap includes an inner circumferential protrusion (Fig. 4 shows the skirt 17 having “The bead 21 is continuous about the entire circumference of the depending skirt 17”-0043), and the outer cylindrical wall of the inner cap includes an outer circumferential protrusion (Fig.5 skirt 27 of inner cap member 25 includes an retention bead 35, “The retention bead 35 extends about the entire circumference of the depending skirt 27”-0049), and the inner circumferential protrusion contacts the outer circumferential protrusion to maintain the inner cap nested within the outer cap (Since retention bead 35 is greater than the retention bead 21 formed on outer cap(see 0049) it will help maintain the inner cap to nest within the outer cap);
		wherein the upward projection engages with the downward projection to transfer a rotational force from the outer cap to the inner cap when an axial force on the outer cap overcomes a biasing force between the spring member and the inner cap(Fig. 5 the drive projections 34 engages with the drive lungs 19, 0064-“With the drive lugs 19 properly engaged, the outer cap 15 may be rotated and the inner cap 25 will rotate with it as a unit through this driving engagement.” 0004-“ downward pressure on the outer cap overcoming the spring finger bias to move the caps to the first axial position to allow unscrewing of the closure using the inner and outer cap drive formations”);

Faragher does not teach the end face extends within an indentation below the upper face of the transverse wall. 
Branson does teach the end face extends within an indentation below the upper face of the transverse wall (Fig.3 shows the ramp 40 end face that extends within a depression or recess 43 below the upper face of the top wall 52). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper face of transverse wall disclosed by Faragher by adding the recess with respect to the upper face of the top wall as disclosed by Branson in order to form a better lock with the fingers of Faragher. “In accordance with the embodiment, a depression or recess 43 that is generally radial is associated with each ramp 40 adjacent its abutting surface 44 so that when spring fingers 42 are in engagement with ramps 40, the distal free end of each finger 42 extends into the recesses 43 and hold the outer cap 30 away from the inner cap 50 at the same time fingers 42 orient the outer cap 30 relative to the inner cap 50 such that the bottom surface 33c of lugs 33 on the outer cap 30 are axially aligned with the upper surface 62c of lugs 60 on the inner cap 50 and prevent any top load on the package from being applied to spring fingers 42. As a consequence, axial loads such as those that would be encountered if containers are stacked one upon the other are absorbed by lugs 33 and 60 so that there is no deformation of the relatively deflectable outer cap 30.” (Col. 2 lines 48-63)
Annotated Fig. 12 of Faragher 

    PNG
    media_image1.png
    349
    586
    media_image1.png
    Greyscale

Annotated Fig. 5 of Faragher

    PNG
    media_image2.png
    392
    691
    media_image2.png
    Greyscale

Faragher does teach upward projection of the inner cap (Fig. 5 drive projections 34), but it fails to teach that upward projections of inner cap includes ramped surface. Piscopo does teach wherein the upwards projection of the inner cap includes a ramped surface (Fig. 15 shows upwards projection on the inner member 52 having ramped surface). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Faragher’s inner cap upward projection to incorporate Piscopo’s ramped surface because it would require no force or torque other than turning torque on the outer member to screw the closure on to the container. “The exemplary installation engagement features 120 (FIG. 22), 122 (FIG. 15) of respective members 50, 52 are shaped and dimensioned so that no force or torque other than the turning torque applied to the outer member is required to screw the closure on to the body.”-(0051, Piscopo)

Faragher does teach wherein the cap assembly is threadly engageable with a container, however Faragher does not teach the structure of said container, including a body enclosing a interior space, the body including a first end, a second end, and a sidewall, the sidewall extending between the first end and the second end, a finish having an opening into the interior space, the finish including an upper wall, an upper rim defining the opening, and a thread, the thread extending at least partially around a circumference of the finish. 
Lebon does teach a container including a body enclosing a interior space, the body including a first end, a second end, and a sidewall, the sidewall extending between the first end and the second end, a finish having an opening into the interior space (See annotated fig 1 of Lebon below  for container 20 since it is a closed off at the bottom and finish at the top it creates an interior space, first end, second end, and sidewall extending between first and second end.), the finish including an upper wall( see fig.3 top of the neck would be the finish), an upper rim defining the opening(see annotated Fig.3 Lebon the upper rim includes and “opening surrounded by an outer thread 22”-0075), and a thread (Fig. 3 outer thread 22), the thread extending at least partially around a circumference of the upper wall(Fig. 3 shows thread 22 extending around the circumference of the upper rim). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Faragher container, as taught by Lebon’s because it can be used for containing moisture sensitive items such as tablets and capsules containing medical composition. “The inventive use of such container is for containing moisture-sensitive items, especially tablets and capsules containing a medical composition, neutraceuticals, herbalism or diagnostic products such as for example test strips.”(0044, Lebon)
Annotated fig.1 of Lebon

    PNG
    media_image3.png
    645
    632
    media_image3.png
    Greyscale

Annotated Fig.3 Lebon

    PNG
    media_image4.png
    387
    688
    media_image4.png
    Greyscale

Claims 2, 4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faragher (US20160251127A1), in view of Lebon (US20190344938A1) and in further view of Brunson (US8474634B1).
Regarding claim 2, Faragher teaches a safety-cap for a container (“child-resistant closures for containers”-0001), including:
	a cap assembly coupled with the finish to close the opening into the interior space, the cap assembly (Fig. 4 shows outer cap 15 and Fig. 5 show the inner cap 25 that would be the cap assembly once assemble that would “the completed closure may be screwed onto the finish of a container”-0056) including:
		an outer cap including an outer wall (Fig. 3 outer cap 15 including sidewall/cylindrical skirt 17), a first end of the outer wall enclosed by an upper wall (Fig. 3 first end of the sidewall 17 includes top panel 16), a spring member extending from an inner face of the upper wall (Fig.4 spring members 18 extending from inner face of top panel 16);
		an inner cap nested within the outer cap (Fig. 5 inner cap 25 nests within the outer cap 15), the inner cap including an outer cylindrical wall with an inner thread configured to engage with the thread of the finish (Fig. 6 inner cap 25, “The interior of the depending skirt 27 is provided with a screw thread 28 for engagement with a threaded neck finish of a container.”-0046), a first end of the outer cylindrical wall enclosed by a transverse wall (Fig.5 inner cap 25 includes top panel 26 on the first end);
		wherein the inner cap is rotatable with respect to the outer cap(Once assembled the inner cap and outer cap will be rotatable with respect to each other, “said outer cap loosely generally encompassing said inner cap to allow relative rotary and axial movement there between,”-abstract) and the spring member engages with an upper face of the transverse wall to bias the transverse wall of the inner cap away from the upper wall of the outer cap(Fig. 11 the spring members 18 to drivingly engage the ratchet lugs 29 of inner cap 25 to keep the inner cap top panel 26 away from upper wall of outer cap 16);
	wherein the spring member comprises a proximal end attached with the inner face of the upper wall and a distal end extending away from the proximal end in a first circumferential direction (See annotated fig. 12 of Faragher above for proximal end attached to the inner face of outer cap 18 to and distal end extending away for the proximal end).
wherein the transverse wall comprise a ramp with a slope and an end face(Fig.5 top panel 26 includes ramp-type lungs 29 which includes a slope and an end face; see annotated fig. 5 of Faragher above), the slope raised above the upper face of the transverse wall(See Fig. 5 inclined ramp portion 30 above the upper face of the top panel 26) and extending away from the end face in the first circumferential direction( Fig. 12 and annotated fig. 5 of Faragher above  Ramp portion 30 extends from the end face in the first direction).


As stated above, Faragher does teach wherein the cap assembly is threadly engageable with a container, however Faragher does not teach the structure of said container, including a body enclosing a interior space, the body including a first end, a second end, and a sidewall, the sidewall extending between the first end and the second end, a finish having an opening into the interior space, the finish including an upper wall, an upper rim defining the opening, and a thread, the thread extending at least partially around a circumference of the upper wall. 
Lebon does teach a container including a body enclosing a interior space, the body including a first end, a second end, and a sidewall, the sidewall extending between the first end and the second end, a finish having an opening into the interior space (See annotated fig 1 of Lebon above  for container 20 since it is a closed off at the bottom and finish at the top it creates an interior space, first end, second end, and sidewall extending between first and second end.), the finish including an upper wall( see fig.3 top of the neck would be the finish), an upper rim defining the opening(see annotated Fig.3 of  Lebon above the upper rim includes and “opening surrounded by an outer thread 22”-0075), and a thread (Fig. 3 outer thread 22), the thread extending at least partially around a circumference of the upper wall(Fig. 3 shows thread 22 extending around the circumference of the upper rim). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Faragher container with Lebon’s container because it can be used for containing moisture sensitive items such as tablets and capsules continuing medical composition. “The inventive use of such container is for containing moisture-sensitive items, especially tablets and capsules containing a medical composition, neutraceuticals, herbalism or diagnostic products such as for example test strips.”(0044, Lebon)

Faragher does not teach the end face extends within an indentation below the upper face of the transverse wall. 
Branson does teach the end face extends within an indentation below the upper face of the transverse wall (Fig.3 shows the ramp 40 end face that extends within a depression or recess 43 below the upper face of the top wall 52). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper face of transverse wall disclosed by Faragher by adding the recess with respect to the upper face of the top wall as disclosed by Branson in order to form a better lock with the fingers of Faragher. “In accordance with the embodiment, a depression or recess 43 that is generally radial is associated with each ramp 40 adjacent its abutting surface 44 so that when spring fingers 42 are in engagement with ramps 40, the distal free end of each finger 42 extends into the recesses 43 and hold the outer cap 30 away from the inner cap 50 at the same time fingers 42 orient the outer cap 30 relative to the inner cap 50 such that the bottom surface 33c of lugs 33 on the outer cap 30 are axially aligned with the upper surface 62c of lugs 60 on the inner cap 50 and prevent any top load on the package from being applied to spring fingers 42. As a consequence, axial loads such as those that would be encountered if containers are stacked one upon the other are absorbed by lugs 33 and 60 so that there is no deformation of the relatively deflectable outer cap 30.” (Col. 2 lines 48-63)

Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faragher as modified in claim 2 further teaches wherein the spring member is curved from the proximal end towards the distal end when viewed in a transverse plane that extends through the proximal end of the spring member, the distal end of the spring member, and the inner face of the upper wall; (Fig. 4 0038- “The fingers are curved along their length with generally the same radius of curvature as the sidewall 17.”, since the refence teaches that fingers are curved as same as the curvature of sidewall so the plane that would extends from the proximal, distal end and the inner face of the upper wall  the fingers would be curved along that plane with respect to distal, proximal and the inner face as the same curvature as the sidewall); 

Regarding claim 6, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faragher as modified in claim 2 further teaches wherein the ramp is aligned with the distal end of the spring member such that rotation of the outer cap relative to the inner cap in the first circumferential direction engages the distal end of the spring member with the end face of the ramp (Fig. 11 shows the ramp type lungs 29 is aligned with the distal end of the spring member 18 when rotated in the clockwise direction which engages the distal end of the spring member with the end of the ramp type lung 29-see 0056) and rotation of the outer cap relative to the inner cap in a second circumferential direction, opposite the first circumferential direction, passes the distal end of the spring member over the slope of the ramp(When rotation of the outer cap 15 is in the opposite direction(counter clockwise) the spring member’s 18 distal end slips over the ramp type lung 29-see 0058).

Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Faragher as modified in claim 6 further teaches wherein rotation of the cap assembly in the first direction tightens engagement of the thread with the inner thread (When closure is rotated clockwise it may be screwed onto the finish of the container, which would require the utilization of inner thread 28, “The user may then screw the closure back onto the container finish utilising the driving engagement of the springs 18 and the ratchet lugs 29”-0065) and  rotation of the cap assembly in the second direction loosens engagement of the thread with the inner thread(Only when closure is rotated in the unscrewing direction the inner closure member would unthread from the container. See 0002).

Regarding claim 8, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faragher as modified in claim 2 further teaches wherein the inner cap is movable within the outer cap along a longitudinal axis relative to the outer cap(“said outer cap loosely generally encompassing said inner cap to allow relative rotary and axial movement there between”-abstract).

Regarding claim 9, the references as applied to claim 8 above discloses all the limitations substantially claimed. Faragher as modified in claim 8 further teaches wherein the outer wall of the outer cap includes an inner circumferential protrusion (Fig. 4 shows the skirt 17 having “The bead 21 is continuous about the entire circumference of the depending skirt 17”-0043), and the outer cylindrical wall of the inner cap includes an outer circumferential protrusion (Fig.5 skirt 27 of inner cap member 25 includes an retention bead 35, “The retention bead 35 extends about the entire circumference of the depending skirt 27”-0049), and the inner circumferential protrusion contacts the outer circumferential protrusion to maintain the inner cap nested within the outer cap (Since retention bead 35 is greater than the retention bead 21 formed on outer cap(see 0049) it will help maintain the inner cap to nest within the outer cap).

Regarding claim 10, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faragher as modified in claim 2 further teaches wherein the cap assembly further comprises a seal, the seal positioned within the inner cap between the transverse wall and the upper rim of the finish (“A sealing disk (not shown) may be provided in the inner cap 25 and will be trapped between the upper portion of the finish and the lower portion of the top panel of the inner cap 25.”-0055 for further reference of “the seal” See fig.18 for “sealing disk” 140 inside the inner cap 125 in another embodiment of this invention).

Regarding claim 11, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faragher as modified in claim 2 further teaches an upward projection on the first end of the inner cap and a downward projection on the first end of the outer cap(Fig. 5 shows drive projections 34 on the first end of inner cap and fig. 4 shows drive lungs 19 on the first end of the outer cap); wherein the upward projection engages with the downward projection to transfer a rotational force from the outer cap to the inner cap when an axial force on the outer cap overcomes a biasing force between the spring member and the inner cap(Fig. 5 the drive projections 34 engages with the drive lungs 19, 0064-“With the drive lugs 19 properly engaged, the outer cap 15 may be rotated and the inner cap 25 will rotate with it as a unit through this driving engagement.” 0004-“ downward pressure on the outer cap overcoming the spring finger bias to move the caps to the first axial position to allow unscrewing of the closure using the inner and outer cap drive formations”).

Regarding claim 13, the references as applied to claim 2 above discloses all the limitations substantially claimed. Faragher as modified in claim 2 further teaches wherein the transverse wall includes one or more raised concentric rings (Fig.7 shows top panel 26 includes the raised ring wall 33).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over refences as applied to claim 11 and in further view of Piscopo (US20160159533A1).

Regarding claim 12, the references as applied to claim 11 above discloses all the limitations substantially claimed. Faragher as modified in claim 11 does teach upward projection of the inner cap (Fig. 5 drive projections 34), but it fails to teach that upward projections of inner cap includes ramped surface. Piscopo does teach wherein the upwards projection of the inner cap includes a ramped surface (Fig. 15 shows upwards projection on the inner member 52 having ramped surface). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Faragher’s inner cap upward projection to incorporate Piscopo’s ramped surface because it would require no force or torque other than turning torque on the outer member to screw the closure on to the container. “The exemplary installation engagement features 120 (FIG. 22), 122 (FIG. 15) of respective members 50, 52 are shaped and dimensioned so that no force or torque other than the turning torque applied to the outer member is required to screw the closure on to the body.”- (0051, Piscopo)


Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Applicant’s argument of the curvature of the spring member when viewed in “transverse plane” was not persuasive because claim as amended is not clear and still broad enough that Faragher still reads on it. Since Faragher teaches that fingers are curved as same as the curvature of sidewall so the plane that would extends from the proximal, distal end and the inner face of the upper wall the fingers would be curved along that plane with respect to distal, proximal and the inner face as the same curvature as the sidewall. Applicant’s argument regarding “indentation on the transverse wall” is addressed above since this was a new limitation, Brunson teaches the limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is strongly encouraged to see the other refences cited in the PTO-892 regarding the “curvature of springe member”.
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735